The opinion of the court was delivered by
Valentine, J.:
This was an action for damages for breach of a contract. The action was commenced by Richardson against Rettman in a justice’s court, where judgment was rendered for the plaintiff for $56.30, and costs. Rettman then appealed to the district court. In the district court the case was tried before a jury. We have all the evidence in*414troduced on the trial; but none of the instructions given or refused have been brought to this court. The jury found a verdict in favor of the plaintiff for $34.85, for which amount, together with costs, judgment was rendered. The defendant now brings the case to this court on petition in error. There is no new question of law involved in this case. Every legal question involved therein has already been passed upon and decided by this court in other cases. And the decisions in other cases have been published in the supreme court reports, and have therefore become public. "We are also satisfied that the court below committed no error for which the judgment of such court can be reversed. It will therefore be seen that nothing could be gained by a discussion of any of the legal questions involved in this case, and therefore the judgment of the court below will be affirmed without any such discussion.
All the Justices concurring.